WELLFORD, Circuit Judge,
concurring.
I concur in the result reached by the majority, but write separately to express my doubt about the necessity of any discussion regarding personal jurisdiction over defendant Churchill. Because we hold that there is no federal claim against Churchill, I would hold we lack subject matter jurisdiction over plaintiff’s state claim against him. The rule of Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 2 L.Ed. 435 (1806), requiring complete diversity, precludes application of diversity jurisdiction. See C. Wright, Law of Federal Courts 95 (3d ed. 1976). Moreover, I doubt seriously that the state claim against Churchill and the federal claim against the Tennessee defendants can be said to arise from a ‘common nucleus of operative fact’ so as to support any form of “pendent party” jurisdiction, see Wright, supra at 76, assuming that such a theory would be applied in this circuit.